Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/15/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
While arguments filed with the after-final amendment on 7/15/2022 are found persuasive, the new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/27/2022.  In particular, claim 1 has removed polyglycerin-based dispersant.  Thus, the following action is properly made (second) final.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 102553862, machine translation) in view of Shiraishi (US 8,986,565) and Medvedovski (US 20150184280).
With respect to claims 1, 3, 4, and 6, Zhong discloses an indium tin oxide nanometer coating having a heat insulating effect comprising indium tin oxide nanometer particles, a dispersant, and a solvent (abstract) which includes water (paragraph 0016).  The coating composition comprising 10-50 wt % indium oxide nanoparticles, 0.1-10 wt % dispersant, and 40-90 wt % solvent (paragraph 0014), which provides for an amount of dispersant of 0.2-100 parts by mass based on 100 parts by mass of ITO particles of.  Zhong does not disclose that solvent is “a component obtained by removing heating residue,” however, such language is a product-by-process limitation.  Therefore, it is the examiner’s position that the water of Zhong meets the claimed solvent obtained by removing heating residue.
Zhong fails to disclose (i) the BET specific surface area or the tone represented by an L value of 50 or less, a<0, and b<0 in Lab color system of the infrared shielding particles (e.g., ITO particles) or (ii) that the dispersant is one based on polyvinylpyrrolidone.
With respect to (i), Shiraishi discloses a heat-ray shielding composition comprising an indium tin powder having BET surface area of 40 m2/g or more and a navy blue or cobalt blue (L = 30 or less, a<0, and b<0 in Lab colorimetric system) tone (abstract).  This indium tin powder exhibits high crystallinity and therefore, when mixed with a resin to form a film, provides high visible light transmittance, excellent transparency, and high conductivity and suppressed whitening phenomenon (col. 4, lines 3-11).
Given that both Zhong and Shiraishi are drawn to heat shielding compositions comprising ITO particles and further given that Shiraishi teaches that indium tin powders having claimed BET and Lab properties provide for improved visible light transmittance, transparency, and conductivity and suppressed whitening phenomenon, it would have been obvious to one of ordinary skill in the art to utilize the ITO particles of Shiraishi in the aqueous heat shielding coating composition of Zhong.
With respect to (ii), Zhong discloses that the dispersant can include modified acrylates and ammonium compounds (paragraph 0017), however, it fails to disclose a polyvinylpyrrolidone-based dispersant.
Medvedovski teaches that indium/tin oxide is dispersed water with a dispersing agent such as ammonium polyacrylate salts, polyacrylic acid, and polyvinylpyrollidone (paragraph 0038).
Given that Zhong discloses a dispersant of indium tin oxide nanoparticles such as those based on acrylic acid and ammonium and further given that Medvedovski discloses that suitable dispersants for indium/tin oxide particles in water include those based on acrylic acid, ammonium salts, and polyvinylpyrrolidone, it would have been obvious to one of ordinary skill in the art to utilize a dispersant based on polyvinylpyrrolidone in the composition taught by Zhong and Shiraishi—absent a showing of unexpected or surprising results.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 2 and 5, because Shiraishi discloses that its ITO particles provide for improved transparency, heat shielding, and visible light transmittance, the claimed properties with respect to haze, transmittance at wavelength of 1,200 nm, and visible light transmittance, respectively, would have been expected by or would have been obvious to obtain by one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered and are found persuasive.  Thus, new grounds of rejection are set forth above, necessitating this second final Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn